DETAILED ACTION

This communication is in response to applicant's response filed under 37 C.F.R. §1.111, dated September 7, 2022 in response to a non-final office action.  Claims 1-20 are subject to examination and have been examined.

Response to Arguments
Applicant's arguments, with respect to the amended claims, filed September 7, 2022 have been fully considered but they are not persuasive for the following reasons:
Applicant's Argument:
Regarding Claims 1 and 13 (35 USC§ 103): The Applicant argues in substance that, "The Office Action only indicates Aiba discloses PD SCH is transmitted for an active BWP. Indeed, the cited section does disclose, "the UE may perform, based on the first information and a value of the second information, reception on the PDSCH in one DL BWP," Or 0038). However, no reference discloses the cited PDSCH is a CSI resource set.''
Examiner's Response:
The Examiner respectfully disagrees.
Regarding the limitations in Claim 1 (similar limitations are in independent claim 13), Aiba, in view of Zhang, teaches the claimed limitations as written.  The previously recited paragraph from Aiba does not disclose the relationship of the received PDSCH in the downlink bandwidth part with the channel state information resource set; i.e., PDSCH: (Aiba, ¶ [0038]: the UE may perform, based on the first information and a value of the second information, reception on the PDSCH in one DL BWP).   Aiba does provide details of the relationship of the received PDSCH in the downlink bandwidth part with the channel state information resource set in the disclosure.  For example, Aiba teaches the gNB transmitting information to the UE for configuring the monitoring of occasions, by using the PDSCH, which is configured for each bandwidth part (BWP), and per DCI format: (Aiba, ¶ [0097-0098]: For example, the gNB 160 may transmit, e.g., by using … the PDSCH (e.g., the SIB type 2 (i.e., RMSI)) … information used for configuring the occasion(s) (i.e., the PDCCH monitoring periodicity, the PDCCH monitoring occasion(s)) … the UE 102 may monitor the PDCCH based on the information used for configuring the occasion(s). Namely, for each search space set in the CORESET, the UE 102 may determine the PDCCH monitoring occasion(s) based on the information used for configuring the occasion(s) … the information used for configuring the occasion(s) may be configured for each of the BWPs (e.g., each of the DL BWP(s)). Also, the information used for configuring the occasion(s) may be configured DCI format. For example, the information used for configuring the occasion(s) may be configured for each of the DCI formats (e.g., the DCI format A, the DCI format C, the DCI format D, and/or the DCI format F)).  Aiba also teaches the DCI, and its format, may include CSI resource information; i.e.,: (Aiba, ¶ [0101]: the DCI format A may include resource assignment information (e.g., the resource assignment of the PDSCH) … the DCI format A may include information (e.g., a CSI request, a CSI request field(s)) used for requesting transmission of CSI (i.e., CSI report, aperiodic CSI report (i.e., aperiodic CSI reporting)) on the PUSCH and/or the PUCCH [i.e., CSI resource]).  By the above rationale, Aiba teaches the amended limitations.  See updated rejection below.

Applicant's Argument:
Regarding Claims 1 and 13 (35 USC§ 103): The Applicant argues in substance that, " Instead of addressing the particular combination of claimed elements of the present invention, the Office Action cites a generic statement of Aiba that a procedure for efficient control of downlink and/or uplink transmissions should be designed. However, Aiba does not disclose, and there is no reason provided for, a downlink DCI format efficiently controlling downlink and/or uplink transmissions.''
Examiner's Response:
The Examiner respectfully disagrees.
Regarding the limitations in Claim 1 (similar limitations are in independent claim 13), Aiba, in view of Zhang, teaches the claimed limitations as written as elaborated above.  Regarding the rationale to combine the invention of Aiba with Zhang: although Aiba does not explicitly mention the reason for how the DCI formats help to efficiently control the downlink and/or uplink transmissions, Aiba does disclose in ¶ [0005] that the discussion of the invention provides details of systems and methods that improve communication flexibility and/or efficiency.  The advantages are implicitly provided by the multitude of examples where DCI formats are considered and used for communication between the gNB and the UE, such as those in ¶ [0038, 0057-0058, 0090-0123, 0124-0136, 0137-0151, etc.]  By the above rationale, Aiba teaches the amended limitations.
Regarding all other arguments presented by Applicant, the arguments are substantially the same as those that have already been addressed above; and in the interest of brevity, the Examiner directs Applicant to those responses above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et.al. (US Patent Application Publication, 20200313823, hereinafter, “Zhang”) in view of Aiba ‘130 et.al. (US Patent Application Publication, 20190215130, hereinafter, “Aiba ‘130”).
Regarding claim 1, Zhang teaches:
A method in a device (Kim Zhang: terminal equipment 102.  Fig. 1 and ¶ [0053]), the method comprising: 
receiving a configuration parameter for a channel state information resource set, where the configuration parameter indicates a first offset applicable to the channel state information resource set (Zhang: step 201: a network device transmits first configuration information [i.e., configuration parameter] to a terminal equipment, the first configuration information indicating reference signal resources configured in a reference signal resource set [¶[0059] In this embodiment, the reference signal resource is an aperiodic channel state information reference signal (CSI-RS) resource ... i.e., channel state information resource set] being transmitted within one or more time intervals ... the first configuration information is a bitmap of N bits, and the N bits of the bitmap represent consecutive N time intervals starting from a time interval [i.e., first offset] where signaling triggering transmission of the above reference signal resource set (triggering signaling) is located.  Figs. 1, 2 and ¶ [0058-0060]);  
receiving second configuration information in a first downlink slot, where the downlink control information indicates a second offset applicable to the channel state information resource set (Zhang: step 202: the network device transmits second configuration information [i.e., control information] to the terminal equipment, the second configuration information indicating the reference signal resource set configured by the network device, and the second configuration information containing a configuration parameter triggering an offset, that is AperiodicNZP-CSI-RS-TriggeringOffset [i.e., second offset] ... the CSI-RS resources in the CSI-RS resource set s are transmitted [by the network device and received by the terminal equipment] in a third slot and a fourth slot calculated starting from a slot [i.e., first downlink slot] in which the DCI [i.e., downlink control information] signaling triggering transmission of a CSI-RS set is transmitted.  Figs. 1, 2, 3 and ¶ [0065-0067]); and
determining a second downlink slot in which the channel state information resource set is transmitted by a network entity based on the first offset and the second offset (Zhang: As shown in FIG. 3, the triggering offset X=2 [i.e., second offset, AperiodicNZP-CSI-RS-TriggeringOffset, transmitted by the network device above], the bitmap is configured as “00110000” [i.e., first offset], and the predetermined value is “1”, that is, N.sub.one=2, indicating that the CSI-RS resources in the CSI-RS resource set s [i.e., CSI resource set] are transmitted in a third slot and a fourth slot [i.e., a second downlink slot] calculated starting from a slot in which the DCI signaling triggering transmission of a CSI-RS set is transmitted.  Figs. 1, 2, 3 and ¶ [0067]).
Although Zhang teaches receiving configuration information for channel state information resource set and determining the slot(s) to receive the CSI-RS resources offset from a slot in which the downlink control information (DCI) was received, Zhang does not explicitly teach:
receiving a control channel containing downlink control information with a downlink downlink control information format;
the channel state information resource set is transmitted by a network entity for an active bandwidth part. 
However, in the same field of endeavor, Aiba ‘130teaches:
receiving a control channel containing downlink control information with a downlink downlink control information format (Aiba ‘130: the UE may perform, based on the first information and a value of the second information, reception on the PDSCH in one DL BWP [i.e., downlink bandwidth part]…  For example, the gNB 160 may transmit, e.g., by using … the PDSCH (e.g., the SIB type 2 (i.e., RMSI)) … information used for configuring the occasion(s) (i.e., the PDCCH monitoring periodicity, the PDCCH monitoring occasion(s)) … the UE 102 may monitor the PDCCH based on the information used for configuring the occasion(s). Namely, for each search space set in the CORESET, the UE 102 may determine the PDCCH monitoring occasion(s) based on the information used for configuring the occasion(s) … the information used for configuring the occasion(s) may be configured for each of the BWPs (e.g., each of the DL BWP(s)). Also, the information used for configuring the occasion(s) may be configured DCI format. For example, the information used for configuring the occasion(s) may be configured for each of the DCI formats (e.g., the DCI format A, the DCI format C, the DCI format D, and/or the DCI format F). … the DCI format A may include resource assignment information (e.g., the resource assignment of the PDSCH) … the DCI format A may include information (e.g., a CSI request, a CSI request field(s)) used for requesting transmission of CSI (i.e., CSI report, aperiodic CSI report (i.e., aperiodic CSI reporting)) on the PUSCH and/or the PUCCH [i.e., CSI resource].  ¶ [0038, 0097-0098, 0101]);
the PDSCH is transmitted by a network entity for an active bandwidth part (Aiba ‘130: the UE may perform, based on the first information and a value of the second information, reception on the PDSCH in one DL BWP [i.e., downlink bandwidth part].  ¶ [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang to include the features as taught by Aiba ‘130 above in order to efficiently control downlink and/or uplink transmissions. (Aiba ‘130, ¶ [0037]).

Regarding claim 13, Zhang teaches:
An apparatus comprising (Zhang: terminal equipment 102.  Fig. 1 and ¶ [0053]): 
a transceiver that (Zhang: communication module 1230.  Fig. 12 and ¶ [0151])
receives a configuration parameter for a channel state information resource set, where the configuration parameter indicates a first offset applicable to the channel state information resource set (Zhang: step 201: a network device transmits first configuration information [i.e., configuration parameter] to a terminal equipment, the first configuration information indicating reference signal resources configured in a reference signal resource set [¶[0059] In this embodiment, the reference signal resource is an aperiodic channel state information reference signal (CSI-RS) resource ... i.e., channel state information resource set] being transmitted within one or more time intervals ... the first configuration information is a bitmap of N bits, and the N bits of the bitmap represent consecutive N time intervals starting from a time interval [i.e., first offset] where signaling triggering transmission of the above reference signal resource set (triggering signaling) is located.  Figs. 1, 2 and ¶ [0058-0060]), and
receiving second configuration information in a first downlink slot, where the downlink control information indicates a second offset applicable to the channel state information resource set (Zhang: step 202: the network device transmits second configuration information [i.e., control information] to the terminal equipment, the second configuration information indicating the reference signal resource set configured by the network device, and the second configuration information containing a configuration parameter triggering an offset, that is AperiodicNZP-CSI-RS-TriggeringOffset [i.e., second offset] ... the CSI-RS resources in the CSI-RS resource set s are transmitted in a third slot and a fourth slot calculated starting from a slot [i.e., first downlink slot] in which the DCI [i.e., downlink control information] signaling triggering transmission of a CSI-RS set is transmitted.  Figs. 1, 2, 3 and ¶ [0065-0067]); and
a controller coupled to the transceiver (Zhang: processor 1210.  Fig. 12 and ¶ [0149]), where the controller determines a second downlink slot in which the channel state information resource set is transmitted by a network entity based on the first offset and the second offset (Zhang: As shown in FIG. 3, the triggering offset X=2 [i.e., second offset, AperiodicNZP-CSI-RS-TriggeringOffset, transmitted by the network device above], the bitmap is configured as “00110000” [i.e., first offset], and the predetermined value is “1”, that is, N.sub.one=2, indicating that the CSI-RS resources in the CSI-RS resource set s [i.e., CSI resource set] are transmitted in a third slot and a fourth slot [i.e., a second downlink slot] calculated starting from a slot in which the DCI signaling triggering transmission of a CSI-RS set is transmitted.  Figs. 1, 2, 3 and ¶ [0067]).
Although Zhang teaches receiving configuration information for channel state information resource set and determining the slot(s) to receive the CSI-RS resources offset from a slot in which the downlink control information (DCI) was received, Zhang does not explicitly teach:
receiving a control channel containing downlink control information with a downlink downlink control information format;
the channel state information resource set is transmitted by a network entity  for an active bandwidth part. 
However, in the same field of endeavor, Aiba ‘130teaches:
receiving a control channel containing downlink control information with a downlink downlink control information format (Aiba ‘130: the UE may perform, based on the first information and a value of the second information, reception on the PDSCH in one DL BWP [i.e., downlink bandwidth part]…  For example, the gNB 160 may transmit, e.g., by using … the PDSCH (e.g., the SIB type 2 (i.e., RMSI)) … information used for configuring the occasion(s) (i.e., the PDCCH monitoring periodicity, the PDCCH monitoring occasion(s)) … the UE 102 may monitor the PDCCH based on the information used for configuring the occasion(s). Namely, for each search space set in the CORESET, the UE 102 may determine the PDCCH monitoring occasion(s) based on the information used for configuring the occasion(s) … the information used for configuring the occasion(s) may be configured for each of the BWPs (e.g., each of the DL BWP(s)). Also, the information used for configuring the occasion(s) may be configured DCI format. For example, the information used for configuring the occasion(s) may be configured for each of the DCI formats (e.g., the DCI format A, the DCI format C, the DCI format D, and/or the DCI format F). … the DCI format A may include resource assignment information (e.g., the resource assignment of the PDSCH) … the DCI format A may include information (e.g., a CSI request, a CSI request field(s)) used for requesting transmission of CSI (i.e., CSI report, aperiodic CSI report (i.e., aperiodic CSI reporting)) on the PUSCH and/or the PUCCH [i.e., CSI resource].  ¶ [0038, 0097-0098, 0101]);
the PDSCH is transmitted by a network entity  for an active bandwidth part (Aiba ‘130: the UE may perform, based on the first information and a value of the second information, reception on the PDSCH in one DL BWP [i.e., downlink bandwidth part].  ¶ [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang to include the features as taught by Aiba ‘130 above in order to efficiently control downlink and/or uplink transmissions. (Aiba ‘130, ¶ [0037]).

Claims 2-3 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang-Aiba ‘130 in view of Takeda (US Patent Application Publication, 2021/0120574, hereinafter, “Takeda”), further in view of Aiba (US Patent Application Publication, 2019/0150183, hereinafter, “Aiba”), and further in view of Kang (US Patent Application Publication, 2019/0379503, hereinafter, “Kang”).
Regarding claim 2, Zhang-Aiba ‘130 discloses on the features with respect to claim 1 as outlined above.
Zhang-Aiba ‘130 does not explicitly teach:
wherein the downlink control information comprises first downlink control information,
wherein the method comprises receiving second downlink control information in a third downlink slot, where the second downlink control information includes an aperiodic channel state information request, and
wherein a time gap between the third downlink slot containing the second downlink control information and the second downlink slot in which the channel state information resource set is transmitted by the network entity is based on the first offset and the second offset. 
However, in the same field of endeavor, Takeda teaches:
wherein the downlink control information comprises first downlink control information (Takeda: [In Fig. 5, slot #0 contains the first DCI #1].  Fig. 5),
wherein the method comprises receiving second downlink control information in a third downlink slot (Takeda: DCI #3 [i.e., second downlink control information] in slot #1 [i.e., third downlink slot].  Fig. 5 and ¶ [0076]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang-Aiba ‘130 to include the features as taught by Takeda above in order to properly grasp scheduling information of data scheduled in the DL control channel (DCI). (Takeda, ¶ [0013]).
Zhang-Aiba ‘130-Takeda does not explicitly teach:
where the second downlink control information includes an aperiodic channel state information request, and
wherein a time gap between the third downlink slot containing the second downlink control information and the second downlink slot in which the channel state information resource set is transmitted by the network entity is based on the first offset and the second offset. 
However, in the same field of endeavor, Aiba teaches:
where the second downlink control information includes an aperiodic channel state information request (Aiba: a downlink control information (DCI) format comprising third information ... the third information triggering an aperiodic channel state information (CSI) report [i.e., aperiodic CSI request].  ¶ [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang-Aiba ‘130-Takeda to include the features as taught by Aiba above in order to improve communication flexibility and/or efficiency. (Aiba, ¶ [0005]).
Zhang-Aiba ‘130-Takeda-Aiba does not explicitly teach:
wherein a time gap between the third downlink slot containing the second downlink control information and the second downlink slot in which the channel state information resource set is transmitted by the network entity is based on the first offset and the second offset. 
However, in the same field of endeavor, Kang teaches:
wherein a time gap between the third downlink slot containing the second downlink control information and the second downlink slot in which the channel state information resource set is transmitted by the network entity is based on the first offset and the second offset (Kang: the resource setting may include a CSI-RS timing offset (hereinafter, referred to as `X`). Here, X may mean a time gap between a triggering ... timing [i.e., third downlink slot containing second downlink troll information] and an actual CSI-RS transmission timing of the CSI-RS [i.e., the second downlink slot in which the channel state information resource set]. Here, a CSI-RS timing offset may be expressed in the form of the number of slots (i.e., slot unit) or the number of symbols (i.e., symbol unit). As an example, when aperiodic CSI-RS triggering is performed by the DCI, X may be set to `0`.].  ¶ [0263]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang-Aiba ‘130-Takeda-Aiba to include the features as taught by Kang above in order for a UE to more flexibly perform CSI measurement and reporting. (Kang, ¶ [0024]).

Regarding claim 3, Zhang-Aiba ‘130-Takeda-Aiba discloses on the features with respect to claim 2 as outlined above.
Aiba further teaches:
wherein the second downlink control information that contains the aperiodic channel state information request and the first downlink control information indicating the second offset are the same downlink control information (Aiba: a downlink control information (DCI) format comprising third information and fourth information, the third information triggering an aperiodic channel state information (CSI) report [i.e., aperiodic CSI request], fourth information being used for indicating one offset value from the more than one offset values, the DCI format being used for scheduling of a physical uplink shared channel (PUSCH) [i.e., the same downlink control information carrying the aperiodic CSI request and offset value].  ¶ [0021]).
The rationale and motivation for adding this teaching of Aiba is the same as the rationale and motivation for Claim 2.  

Regarding claim 14, Zhang-Aiba ‘130 discloses on the features with respect to claim 13 as outlined above.
Zhang-Aiba ‘130 does not explicitly teach:
wherein the downlink control information comprises first downlink control information,
wherein the transceiver receives second downlink control information in a third downlink slot, where the second downlink control information includes an aperiodic channel state information request, and 
wherein a time gap between the third downlink slot containing the second downlink control information and the second downlink slot in which the channel state information resource set is transmitted by the network entity is based on the first offset and the second of. 
However, in the same field of endeavor, Takeda teaches:
wherein the downlink control information comprises first downlink control information (Takeda: [In Fig. 5, slot #0 contains the first DCI #1].  Fig. 5),
wherein the transceiver receives second downlink control information in a third downlink slot (Takeda: DCI #3 [i.e., second downlink control information] in slot #1 [i.e., third downlink slot].  Fig. 5 and ¶ [0076]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang-Aiba ‘130 to include the features as taught by Takeda above in order to properly grasp scheduling information of data scheduled in the DL control channel (DCI). (Takeda, ¶ [0013]).
Zhang-Aiba ‘130-Takeda does not explicitly teach:
where the second downlink control information includes an aperiodic channel state information request, and
wherein a time gap between the third downlink slot containing the second downlink control information and the second downlink slot in which the channel state information resource set is transmitted by the network entity is based on the first offset and the second of. 
However, in the same field of endeavor, Aiba teaches:
where the second downlink control information includes an aperiodic channel state information request (Aiba: a downlink control information (DCI) format comprising third information ... the third information triggering an aperiodic channel state information (CSI) report [i.e., aperiodic CSI request].  ¶ [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang-Aiba ‘130-Takeda to include the features as taught by Aiba above in order to improve communication flexibility and/or efficiency. (Aiba, ¶ [0005]).
Zhang-Aiba ‘130-Takeda-Aiba does not explicitly teach:
wherein a time gap between the third downlink slot containing the second downlink control information and the second downlink slot in which the channel state information resource set is transmitted by the network entity is based on the first offset and the second of. 
However, in the same field of endeavor, Kang teaches:
wherein a time gap between the third downlink slot containing the second downlink control information and the second downlink slot in which the channel state information resource set is transmitted by the network entity is based on the first offset and the second offset (Kang: the resource setting may include a CSI-RS timing offset (hereinafter, referred to as `X`). Here, X may mean a time gap between a triggering ... timing [i.e., third downlink slot containing second downlink troll information] and an actual CSI-RS transmission timing of the CSI-RS [i.e., the second downlink slot in which the channel state information resource set]. Here, a CSI-RS timing offset may be expressed in the form of the number of slots (i.e., slot unit) or the number of symbols (i.e., symbol unit). As an example, when aperiodic CSI-RS triggering is performed by the DCI, X may be set to `0`.].  ¶ [0263]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang-Aiba ‘130-Takeda-Aiba to include the features as taught by Kang above in order for a UE to more flexibly perform CSI measurement and reporting. (Kang, ¶ [0024]).

Regarding claim 15, Zhang-Aiba ‘130-Takeda-Aiba discloses on the features with respect to claim 14 as outlined above.
Aiba further teaches:
wherein the second downlink control information that contains the aperiodic channel state information request and the first downlink control information indicating the second offset are the same downlink control information (Aiba: a downlink control information (DCI) format comprising third information and fourth information, the third information triggering an aperiodic channel state information (CSI) report [i.e., aperiodic CSI request], fourth information being used for indicating one offset value from the more than one offset values, the DCI format being used for scheduling of a physical uplink shared channel (PUSCH) [i.e., the same downlink control information carrying the aperiodic CSI request and offset value].  ¶ [0021]).
The rationale and motivation for adding this teaching of Aiba is the same as the rationale and motivation for Claim 14.  

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang-Aiba ‘130 in view of Takeda (US Patent Application Publication, 2021/0120574, hereinafter, “Takeda”).
Regarding claim 4, Zhang-Aiba ‘130 discloses on the features with respect to claim 1 as outlined above.
Zhang-Aiba ‘130 does not explicitly teach:
wherein the second offset is applicable to all of a plurality of channel state information resource sets including the channel state information resource set. 
However, in the same field of endeavor, Takeda teaches:
wherein the second offset is applicable to all of a plurality of channel state information resource sets including the channel state information resource set (Takeda: in the case where a plurality of pieces of DCI (for example, NR-PDCCHs that correspond to different BPLs [beam pair links]) for scheduling the same data is transmitted in different time resources, the offset value [i.e., second offset] included in each DCI is the same.  ¶ [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang-Aiba ‘130 to include the features as taught by Takeda above in order to properly grasp scheduling information of data scheduled in the DL control channel (DCI). (Takeda, ¶ [0013]).

Regarding claim 16, Zhang-Aiba ‘130 discloses on the features with respect to claim 13 as outlined above.
Zhang-Aiba ‘130 does not explicitly teach:
wherein the second offset is applicable to all of a plurality of channel state information resource sets including the channel state information resource set. 
However, in the same field of endeavor, Takeda teaches:
wherein the second offset is applicable to all of a plurality of channel state information resource sets including the channel state information resource set (Takeda: in the case where a plurality of pieces of DCI (for example, NR-PDCCHs that correspond to different BPLs [beam pair links]) for scheduling the same data is transmitted in different time resources, the offset value [i.e., second offset] included in each DCI is the same.  ¶ [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang-Aiba ‘130 to include the features as taught by Takeda above in order to properly grasp scheduling information of data scheduled in the DL control channel (DCI). (Takeda, ¶ [0013]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang-Aiba ‘130 in view of Papasakellariou (US Patent Application Publication, 2017/0367046, hereinafter, “Papasakellariou ‘046”).
Regarding claim 5, Zhang-Aiba ‘130 discloses on the features with respect to claim 1 as outlined above.
Zhang-Aiba ‘130 does not explicitly teach:
further comprising receiving an aperiodic channel state information request that triggers performing aperiodic channel state information reporting using the channel state information resource set. 
However, in the same field of endeavor, Papasakellariou ‘046 teaches:
further comprising receiving an aperiodic channel state information request that triggers performing aperiodic channel state information reporting using the channel state information resource set (Papasakellariou ‘046: When a gNB triggers a CSI report [i.e., CSI request] through a DCI format ( aperiodic CSI (A-CSI) report), a triggering field in the DCI format can include states corresponding to A-CSI reports associated ... with both PDCCH and PDSCH  transmissions...  ¶ [0288]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang-Aiba ‘130 to include the features as taught by Papasakellariou ‘046 above in order to enable a gNB to perform link adaptation for PDSCH transmissions. (Papasakellariou ‘046, ¶ [0286]).

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang-Aiba ‘130 in view of Papasakellariou (US Patent Application Publication, 2017/0367046, hereinafter, “Papasakellariou ‘046”) and further in view of Papasakellariou (US Patent Application Publication, 2017/0366377, hereinafter, “Papasakellariou ‘377”, also in Applicant’s IDS).
Regarding claim 6, Zhang-Aiba ‘130-Papasakellariou ‘046 discloses on the features with respect to claim 5 as outlined above.
Papasakellariou ‘046 further teaches:
receiving the channel state information resource set in the determined second downlink slot (Papasakellariou ‘046: A UE is configured by a DCI format to receive a PDSCH over RBs [i.e., resource set] in a first slot 2910 [i.e., second downlink slot] ... In the second slot, the UE determines that all sub-bands 2950 are used for PDCCH transmissions and the UE does not include any RBs [i.e., resource set is only in the first slot 2910, which is equated to the claimed second downlink slot].  ¶ [0284-0285]).
 The rationale and motivation for adding this teaching of Papasakellariou ‘046 is the same as the rationale and motivation for Claim 5.  
Zhang-Aiba ‘130-Papasakellariou ‘046 does not explicitly teach:
generating a channel state information report based on the received channel state information resource set in response to receiving the aperiodic channel state information request. 
However, in the same field of endeavor, Papasakellariou ‘377 teaches:
generating a channel state information report based on the received channel state information resource set in response to receiving the aperiodic channel state information request (Papasakellariou ‘377: The gNB transmits, in step 1420, a DCI format B in a slot n. The DCI format B includes a CSI report triggering field [i.e., CSI request] ... the UE transmits, in step 1440, a CSI report in a PUCCH and in slot n+koffset where koffset is a value of a field in DCI format B.  Fig. 14 and ¶ [0173]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang-Aiba ‘130-Papasakellariou ‘046 to include the features as taught by Papasakellariou ‘377 above in order to reduce a resource overhead. (Papasakellariou ‘377, ¶ [0144]).

Regarding claim 17, Zhang-Aiba ‘130 discloses on the features with respect to claim 13 as outlined above.
Zhang-Aiba ‘130 does not explicitly teach:
wherein the transceiver
receives an aperiodic channel state information request that triggers performing aperiodic channel state information reporting using the channel state information resource set, and
receives the channel state information resource set in the determined second downlink slot, and
wherein the controller generates a channel state information report based on the received channel state information resource set in response to receiving the aperiodic channel state information request. 
However, in the same field of endeavor, Papasakellariou ‘046 teaches:
wherein the transceiver
receives an aperiodic channel state information request that triggers performing aperiodic channel state information reporting using the channel state information resource set (Papasakellariou ‘046: When a gNB triggers a CSI report [i.e., CSI request] through a DCI format ( aperiodic CSI (A-CSI) report), a triggering field in the DCI format can include states corresponding to A-CSI reports associated ... with both PDCCH and PDSCH  transmissions...  ¶ [0288]), and
receives the channel state information resource set in the determined second downlink slot (Papasakellariou ‘046: A UE is configured by a DCI format to receive a PDSCH over RBs [i.e., resource set] in a first slot 2910 [i.e., second downlink slot] ... In the second slot, the UE determines that all sub-bands 2950 are used for PDCCH transmissions and the UE does not include any RBs [i.e., resource set is only in the first slot 2910, which is equated to the claimed second downlink slot].  ¶ [0284-0285]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang-Aiba ‘130 to include the features as taught by Papasakellariou ‘046 above in order to enable a gNB to perform link adaptation for PDSCH transmissions. (Papasakellariou ‘046, ¶ [0286]).
Zhang-Aiba ‘130-Papasakellariou ‘046 does not explicitly teach:
wherein the controller generates a channel state information report based on the received channel state information resource set in response to receiving the aperiodic channel state information request. 
However, in the same field of endeavor, Papasakellariou ‘377 teaches:
wherein the controller generates a channel state information report based on the received channel state information resource set in response to receiving the aperiodic channel state information request (Papasakellariou ‘377: The gNB transmits, in step 1420, a DCI format B in a slot n. The DCI format B includes a CSI report triggering field [i.e., CSI request] ... the UE transmits, in step 1440, a CSI report in a PUCCH and in slot n+koffset where koffset is a value of a field in DCI format B.  Fig. 14 and ¶ [0173])..
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang-Aiba ‘130-Papasakellariou ‘046 to include the features as taught by Papasakellariou ‘377 above in order to reduce a resource overhead. (Papasakellariou ‘377, ¶ [0144]).

Claims 7, 9, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang-Aiba ‘130 in view of Choi et.al. (US Patent Application Publication, US 2019/0165894, hereinafter, “Choi”), further view of Takeda (US Patent Application Publication, 2021/0120574, hereinafter, “Takeda”).
Regarding claim 7, Zhang-Aiba ‘130 discloses on the features with respect to claim 1 as outlined above.
Zhang-Aiba ‘130 does not explicitly teach:
further comprising receiving a second downlink control information including an aperiodic channel state information request in a third downlink slot;
wherein the second downlink slot containing the channel state information resource set is determined to be in a same slot as the third downlink slot containing the second downlink control information including the aperiodic channel state information request. 
However, in the same field of endeavor, Choi teaches:
further comprising receiving a second downlink control information including an aperiodic channel state information request (Choi: the base station may use bits included in DCI for the aperiodic CSI-RS allocation configuration.  ¶ [0351]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang-Aiba ‘130 to include the features as taught by Choi above in order to complete a channel feedback generation and report process. (Choi, ¶ [0368]).
Zhang-Aiba ‘130-Choi does not explicitly teach:
a second downlink control information in a third downlink slot;
wherein the second downlink slot containing the channel state information resource set is determined to be in a same slot as the third downlink slot containing the second downlink control information. 
However, in the same field of endeavor, Takeda teaches:
a second downlink control information in a third downlink slot (Takeda: DCI #3 [i.e., second downlink control information] in slot #1 [i.e., third downlink slot].  Fig. 5 and ¶ [0076]),
wherein the second downlink slot containing the channel state information resource set is determined to be in a same slot as the third downlink slot containing the second downlink control information (Takeda: FIG. 5 illustrates the case (cross-slot scheduling) of controlling scheduling of data using DCI transmitted in different slots, and DCI and data may be disposed in the same slot. In this case, the offset value included in the DCI is set at "0".  Fig. 5 and ¶ [0079]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang-Aiba ‘130-Choi to include the features as taught by Takeda above in order to properly grasp scheduling information of data scheduled in the DL control channel (DCI). (Takeda, ¶ [0013]).

Regarding claim 9, Zhang-Aiba ‘130 discloses on the features with respect to claim 1 as outlined above.
Zhang-Aiba ‘130 does not explicitly teach:
wherein the downlink control information comprises a first downlink control information, where the first downlink control information indicates an aperiodic channel state information request,
wherein the method further comprises: 
receiving a second downlink control information in a third downlink slot, where the first downlink slot and the third downlink slot are different, the second downlink control information indicating the aperiodic channel state information request and a third offset applicable to the channel state information resource set, where the second offset and the third offset are different; 
determining a fourth downlink slot in which the channel state information resource set is transmitted based on the first offset and the third offset, where the second downlink slot containing the channel state information resource set and the fourth downlink slot containing the channel state information resource set are the same; and
generating a channel state information report based on the measurements of the channel state information resource set in response to receiving the aperiodic channel state information request. 
However, in the same field of endeavor, Choi teaches:
wherein the downlink control information comprises a first downlink control information (Choi: the base station may use bits included in DCI ...  ¶ [0351]), where the first downlink control information indicates an aperiodic channel state information request (Choi: ... for the aperiodic CSI-RS allocation configuration.  ¶ [0351]),
the second downlink control information indicating the aperiodic channel state information request (Choi: the base station may use bits included in DCI for the aperiodic CSI-RS allocation configuration.  ¶ [0351]); and
generating a channel state information report based on the measurements of the channel state information resource set in response to receiving the aperiodic channel state information request (Choi: at operation 2340, the terminal transmits the feedback information [i.e., channel state information report] to the base station in the determined feedback timing in accordance with base station feedback configuration and aperiodic channel state report trigger [i.e., aperiodic channel state information request] to complete a channel feedback generation and report process.  Fig. 23 and ¶ [0368]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang-Aiba ‘130 to include the features as taught by Choi above in order to complete a channel feedback generation and report process. (Choi, ¶ [0368]).
Zhang-Aiba ‘130-Choi does not explicitly teach:
receiving a second downlink control information in a third downlink slot, where the first downlink slot and the third downlink slot are different, the second downlink control information indicating a third offset applicable to the channel state information resource set, where the second offset and the third offset are different; 
determining a fourth downlink slot in which the channel state information resource set is transmitted based on the first offset and the third offset, where the second downlink slot containing the channel state information resource set and the fourth downlink slot containing the channel state information resource set are the same. 
However, in the same field of endeavor, Takeda teaches:
receiving a second downlink control information in a third downlink slot (Takeda: DCI #3 [i.e., second downlink control information] in slot #1 [i.e., third downlink slot].  Fig. 5 and ¶ [0076]), where the first downlink slot and the third downlink slot are different (Takeda: [slot #0 and slot #1 are different slots].  Fig. 5), the second downlink control information indicating a third offset applicable to the channel state information resource set (Takeda: DCI #3 transmitted in slot #1 [i.e., third downlink slot] schedules data #3 [i.e., resource] assigned to slot #3. Therefore, the offset value included in DCI #3 is "2" [i.e., third offset].  Fig. 5 and ¶ [0078]), where the second offset and the third offset are different (Takeda: the offset value included in DCI #2 is "1" [i.e., second offset] ... the offset value included in DCI #3 is "2" [i.e., third offset, which is different from the second offset].  Fig. 5 and ¶ [0078]); 
determining a fourth downlink slot in which the channel state information resource set is transmitted based on the first offset and the third offset (Takeda: DCI #3 transmitted in slot #1 schedules data #3 [i.e., resource] assigned to slot #3 [i.e., fourth downlink slot]. Therefore, the offset value included in DCI #3 is "2" [i.e., third offset].  Fig. 5 and ¶ [0078]), where the second downlink slot containing the channel state information resource set and the fourth downlink slot containing the channel state information resource set are the same (Takeda: FIG. 5 illustrates the case (cross-slot scheduling) of controlling scheduling of data using DCI transmitted in different slots, and DCI and data may be disposed in the same slot. In this case, the offset value included in the DCI is set at "0".  Fig. 5 and ¶ [0079]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang-Aiba ‘130-Choi to include the features as taught by Takeda above in order to properly grasp scheduling information of data scheduled in the DL control channel (DCI). (Takeda, ¶ [0013]).

Regarding claim 18, Zhang-Aiba ‘130 discloses on the features with respect to claim 13 as outlined above.
Zhang-Aiba ‘130 does not explicitly teach:
wherein the transceiver receives a second downlink control information including an aperiodic channel state information request in a third downlink slot, and
wherein the second downlink slot containing the channel state information resource set is determined to be in a same slot as the third downlink slot containing the second downlink control information including the aperiodic channel state information request. 
However, in the same field of endeavor, Choi teaches:
wherein the transceiver receives a second downlink control information including an aperiodic channel state information request (Choi: the base station may use bits included in DCI for the aperiodic CSI-RS allocation configuration.  ¶ [0351]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang-Aiba ‘130 to include the features as taught by Choi above in order to complete a channel feedback generation and report process. (Choi, ¶ [0368]).
Zhang-Aiba ‘130-Choi does not explicitly teach:
a second downlink control information in a third downlink slot, and
wherein the second downlink slot containing the channel state information resource set is determined to be in a same slot as the third downlink slot containing the second downlink control information. 
However, in the same field of endeavor, Takeda teaches:
a second downlink control information in a third downlink slot (Takeda: DCI #3 [i.e., second downlink control information] in slot #1 [i.e., third downlink slot].  Fig. 5 and ¶ [0076]), and
wherein the second downlink slot containing the channel state information resource set is determined to be in a same slot as the third downlink slot containing the second downlink control information (Takeda: FIG. 5 illustrates the case (cross-slot scheduling) of controlling scheduling of data using DCI transmitted in different slots, and DCI and data may be disposed in the same slot. In this case, the offset value included in the DCI is set at "0".  Fig. 5 and ¶ [0079]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang-Aiba ‘130-Choi to include the features as taught by Takeda above in order to properly grasp scheduling information of data scheduled in the DL control channel (DCI). (Takeda, ¶ [0013]).

Regarding claim 20, Zhang-Aiba ‘130 discloses on the features with respect to claim 13 as outlined above.
Zhang-Aiba ‘130 does not explicitly teach:
wherein the downlink control information comprises a first downlink control information (Choi: the base station may use bits included in DCI ...  ¶ [0351]) that indicates an aperiodic channel state information request (Choi: ... for the aperiodic CSI-RS allocation configuration.  ¶ [0351]),
wherein the transceiver receives a second downlink control information in a third downlink slot, where the first downlink slot and the third downlink slot are different, the second downlink control information indicating the aperiodic channel state information request and a third offset applicable to the channel state information resource set, where the second offset and the third offset are different,
wherein the controller
determines a fourth downlink slot in which the channel state information resource set is transmitted based on the first offset and the third offset, where the second downlink slot containing the channel state information resource set and the fourth downlink slot containing the channel state information resource set are the same slot, and
generates a channel state information report based on measurements of the channel state information resource set in response to receiving the aperiodic channel state information request. 
However, in the same field of endeavor, Choi teaches:
wherein the downlink control information comprises a first downlink control information (Choi: the base station may use bits included in DCI ...  ¶ [0351]) that indicates an aperiodic channel state information request (Choi: ... for the aperiodic CSI-RS allocation configuration.  ¶ [0351]),
the second downlink control information indicating the aperiodic channel state information request (Choi: the base station may use bits included in DCI for the aperiodic CSI-RS allocation configuration.  ¶ [0351]),
wherein the controller
generates a channel state information report based on measurements of the channel state information resource set in response to receiving the aperiodic channel state information request (Choi: at operation 2340, the terminal transmits the feedback information [i.e., channel state information report] to the base station in the determined feedback timing in accordance with base station feedback configuration and aperiodic channel state report trigger [i.e., aperiodic channel state information request] to complete a channel feedback generation and report process.  Fig. 23 and ¶ [0368]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang-Aiba ‘130 to include the features as taught by Choi above in order to complete a channel feedback generation and report process. (Choi, ¶ [0368]).
Zhang-Aiba ‘130-Choi does not explicitly teach:
wherein the transceiver receives a second downlink control information in a third downlink slot, where the first downlink slot and the third downlink slot are different, the second downlink control information indicating a third offset applicable to the channel state information resource set, where the second offset and the third offset are different,
wherein the controller
determines a fourth downlink slot in which the channel state information resource set is transmitted based on the first offset and the third offset, where the second downlink slot containing the channel state information resource set and the fourth downlink slot containing the channel state information resource set are the same slot. 
However, in the same field of endeavor, Takeda teaches:
wherein the transceiver receives a second downlink control information in a third downlink slot (Takeda: DCI #3 [i.e., second downlink control information] in slot #1 [i.e., third downlink slot].  Fig. 5 and ¶ [0076]), where the first downlink slot and the third downlink slot are different (Takeda: [slot #0 and slot #1 are different slots].  Fig. 5), the second downlink control information indicating a third offset applicable to the channel state information resource set (Takeda: DCI #3 transmitted in slot #1 [i.e., third downlink slot] schedules data #3 [i.e., resource] assigned to slot #3. Therefore, the offset value included in DCI #3 is "2" [i.e., third offset].  Fig. 5 and ¶ [0078]), where the second offset and the third offset are different (Takeda: the offset value included in DCI #2 is "1" [i.e., second offset] ... the offset value included in DCI #3 is "2" [i.e., third offset, which is different from the second offset].  Fig. 5 and ¶ [0078]),
wherein the controller
determines a fourth downlink slot in which the channel state information resource set is transmitted based on the first offset and the third offset (Takeda: DCI #3 transmitted in slot #1 schedules data #3 [i.e., resource] assigned to slot #3 [i.e., fourth downlink slot]. Therefore, the offset value included in DCI #3 is "2" [i.e., third offset].  Fig. 5 and ¶ [0078]), where the second downlink slot containing the channel state information resource set and the fourth downlink slot containing the channel state information resource set are the same slot (Takeda: FIG. 5 illustrates the case (cross-slot scheduling) of controlling scheduling of data using DCI transmitted in different slots, and DCI and data may be disposed in the same slot. In this case, the offset value included in the DCI is set at "0".  Fig. 5 and ¶ [0079]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang-Aiba ‘130-Choi to include the features as taught by Takeda above in order to properly grasp scheduling information of data scheduled in the DL control channel (DCI). (Takeda, ¶ [0013]).

Claims 8, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang-Aiba ‘130 in view of Papasakellariou (US Patent Application Publication, 2017/0366377, hereinafter, “Papasakellariou ‘377”, also in Applicant’s IDS).
Regarding claim 8, Zhang-Aiba ‘130 discloses on the features with respect to claim 1 as outlined above.
Zhang-Aiba ‘130 does not explicitly teach:
further comprising receiving a higher layer message on a layer higher than a physical layer, the higher layer message indicating a presence of a bit field in the downlink control information indicating the second offset. 
However, in the same field of endeavor, Papasakellariou ‘377 teaches:
further comprising receiving a higher layer message on a layer higher than a physical layer, the higher layer message indicating a presence of a bit field in the downlink control information indicating the second offset (Papasakellariou ‘377: A gNB configures, in step 1410, by higher layers a UE with a CSI-PUCCH-RNTI for scrambling a CRC of a DCI format B ... The DCI format B includes a CSI report triggering field providing a bitmap ... the UE transmits, in step 1440, a CSI report in a PUCCH and in slot n+koffset where koffset [i.e., second offset] is a value of a field in DCI format B.  Fig. 14 and ¶ [0173]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang-Aiba ‘130 to include the features as taught by Papasakellariou ‘377 above in order to reduce a resource overhead. (Papasakellariou ‘377, ¶ [0144]).

Regarding claim 12, Zhang-Aiba ‘130 discloses on the features with respect to claim 1 as outlined above.
Zhang-Aiba ‘130 does not explicitly teach:
wherein the second offset is jointly coded with another bit field in the downlink control information. 
However, in the same field of endeavor, Papasakellariou ‘377 teaches:
wherein the second offset is jointly coded with another bit field in the downlink control information (Papasakellariou ‘377: A gNB configures, in step 1410, by higher layers a UE with a CSI-PUCCH-RNTI for scrambling a CRC of a DCI format B ... The DCI format B includes a CSI report triggering field providing a bitmap ... the UE transmits, in step 1440, a CSI report in a PUCCH and in slot n+koffset where koffset [i.e., second offset] is a value of a field in DCI format B.  Fig. 14 and ¶ [0173]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang-Aiba ‘130 to include the features as taught by Papasakellariou ‘377 above in order to reduce a resource overhead. (Papasakellariou ‘377, ¶ [0144]).

Regarding claim 19, Zhang-Aiba ‘130 discloses on the features with respect to claim 13 as outlined above.
Zhang-Aiba ‘130 does not explicitly teach:
wherein a higher layer that is higher than a physical layer configures a presence of a bit field in the downlink control information indicating the second offset. 
However, in the same field of endeavor, Papasakellariou ‘377 teaches:
wherein a higher layer that is higher than a physical layer configures a presence of a bit field in the downlink control information indicating the second offset (Papasakellariou ‘377: A gNB configures, in step 1410, by higher layers a UE with a CSI-PUCCH-RNTI for scrambling a CRC of a DCI format B ... The DCI format B includes a CSI report triggering field providing a bitmap ... the UE transmits, in step 1440, a CSI report in a PUCCH and in slot n+koffset where koffset [i.e., second offset] is a value of a field in DCI format B.  Fig. 14 and ¶ [0173]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang-Aiba ‘130 to include the features as taught by Papasakellariou ‘377 above in order to reduce a resource overhead. (Papasakellariou ‘377, ¶ [0144]).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang-Aiba ‘130 in view of Park et.al. (US Patent Application Publication, 2015/0236828, hereinafter, “Park”).
Regarding claim 10, Zhang-Aiba ‘130 discloses on the features with respect to claim 1 as outlined above.
Zhang-Aiba ‘130 does not explicitly teach:
wherein the first offset is within a range of 0 to 4 slots. 
However, in the same field of endeavor, Park teaches:
wherein the first offset is within a range of 0 to 4 slots (Park: FIG. 9 illustrates a case in which one radio frame consists of 10 subframes (from subframe 0 to subframe 9) [i.e., slots] ... Different offset values may be assigned to eNBs such that CSI-RSs of several cells are uniformly distributed in the time domain [the Examiner interprets that given the 10 slots taught, an offset value can be assigned to meet the claimed limitation; i.e., the range can go from -4 to 0, or 0 to 4 slots].  Fig. 9 and ¶ [0110]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang-Aiba ‘130 to include the features as taught by Park above in order for a terminal to accurately and efficiently receive a downlink signal. (Park, ¶ [0021]).

Regarding claim 11, Zhang-Aiba ‘130-Park discloses on the features with respect to claim 10 as outlined above.
Park further teaches:
wherein the second offset is within a range of -4 to 0 slots (Park: FIG. 9 illustrates a case in which one radio frame consists of 10 subframes (from subframe 0 to subframe 9) [i.e., slots] ... Different offset values may be assigned to eNBs such that CSI-RSs of several cells are uniformly distributed in the time domain [the Examiner interprets that given the 10 slots taught, an offset value can be assigned to meet the claimed limitation; i.e., the range can go from -4 to 0, or 0 to 4 slots].  Fig. 9 and ¶ [0110]).
The rationale and motivation for adding this teaching of Park is the same as the rationale and motivation for Claim 10.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408)918-7636.  The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./
Examiner, Art Unit 2416  

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416